PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patil et al.
Application No. 16/505,506
Filed: July 08, 2019
For: RECEPTION OF MANAGEMENT FRAMES FOR MULTIPLE BASIC SERVICES SETS (BSSs)
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions filed, April 13, 2022, for expedited consideration under 
37 CFR 1.182 on the concurrently filed petition, to accept a delayed submission of certified copy of a foreign application.

The petition under 37 CFR 1.182 for expedited consideration is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 37 CFR 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.55(f) is being considered out of turn.

The petition under 37 CFR 1.55(f) is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).


The petition lacks item(s) (1)

As to item (1)

The Office has not received a certified copy for foreign Application No. IN 2201841025518. Specifically, the copy of foreign Application No. IN 2201841025518 received on January 24, 2022 and on April 13, 2022, respectively, appear to be a photocopy of the original document uploaded via EFS-Web to the file record of the instant application.  

MPEP 502.02, Subsection V, states: 

When a statute requires or permits the Director to require a document to be certified (such as the requirement in 37 CFR 1.55 for a certified copy of a foreign patent application pursuant to 35 U.S.C. 119 or a certified copy of an international application pursuant to 35 U.S.C. 365) a copy of the certification, including a photocopy or facsimile transmission, will not be acceptable.

As further discussed in MPEP 215, Subsection II, a copy of the certified copy of the original foreign application filed by applicant, including a copy filed via EFS-Web, will not satisfy the requirement for a certified copy of the original foreign application.  Accordingly, the petition cannot be granted at this time.

Since the issue fee was paid on January 27, 2022, a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323, is needed along with the renewed petition under 37 CFR 1.55(f), a proper certified copy of foreign Application No. IN 2201841025518, and the required fee under 37 CFR 1.20(a) should be submitted.1 See MPEP § 213.04.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web. However, as noted above, submission of the certified copy of the original foreign application filed by applicant, via EFS-Web, will not satisfy the requirement for a certified copy of the original foreign application.  
Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. 
	
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 No further petition fee under 37 CFR 1.17(g) is required.